878 F.2d 1444
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Simeon L. CORPUZ, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3006.
United States Court of Appeals, Federal Circuit.
May 9, 1989.

Before MARKEY, Chief Judge, and PAULINE NEWMAN and ARCHER, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), No. SE08318810376, affirming the Office of Personnel Management's reconsideration decision denying Simeon L. Corpuz's (Corpuz) application for a Civil Service Retirement Annuity, is affirmed.

OPINION

2
Because Corpuz had the burden of establishing entitlement to retirement benefits, see 5 C.F.R. 1201.56(a), and because we agree with the board that Corpuz' evidence failed to indicate that any such service was creditable or covered, we affirm the board's decision.    See Watts v. Office of Personnel Management, 814 F.2d 1576 (Fed.Cir.1987).